DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huang et al. (WO 2017/160955A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al. (WO 2017/160955A1) in view of Jin et al. (US 2017/0152608).

	Regarding claim 11, Huang discloses a perovskite device in Figure 14 comprising: 
a substrate comprising a metallic material (Electrode is a substrate which can be metal, [39]);

a perovskite material (perovskite absorber layer, [63] and Figure 14) on top of the cross-linked self-assembled molecular monolayer (C60-SAM); and 
an electron-collector electrode (TCO) deposited on top of the perovskite material (Figure 14, [5], [38] and [39], it is noted that either electrode can be the cathode or anode and the materials of the electrodes are all capable of collecting electrons).

The limitations in claim 11 of “wherein the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal” are limitations of a product being defined by process steps. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Huang discloses that the perovskite material is a single crystal ([9] and claim 17) and discloses that the perovskite material is in direct contact with the cross-linked self-In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Thus, the Huang reference is considered to be anticipatory to claim 11.
However, if the Huang reference is not found to anticipate the limitation “wherein the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal”, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the perovskite material of Huang such that the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal, as taught by Jin.

Jin discloses a solution growth process of forming a perovskite single crystal material comprising growing a perovskite material by immersion to create a uniform and defect free perovskite single crystal (abstract, [7]-[8] and [48]-[51]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the perovskite material of Huang such that the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create a uniform and defect free perovskite single crystal, as taught by Jin, because the method 

Regarding claim 12, Huang discloses all of the claim limitations as set forth above. Huang additionally discloses that the cross-linked self-assembled molecular monolayer comprises crosslinked self-assembly molecules ([11], [62]-[64] and Figure 14) terminated with one or both of sulfur and ammonia (see NH3+ terminating group, [57]-[58]).

Regarding claim 13, Huang discloses all of the claim limitations as set forth above. Huang additionally discloses that the perovskite material comprises a single-crystal layer ([9] and claim 17) of MAPbX3, where X is Cl, Br, or I ([59] and [63]), MAPbI3).

Regarding claim 14, Huang discloses all of the claim limitations as set forth above. Huang additionally discloses that the substrate comprises a material selected from the group consisting of gold, silver, copper, platinum, zinc, nickel, graphene, iron, carbon-nanotube, aluminum, and combinations thereof ([76], copper electrode).




Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 

Applicant argues that in the Huang reference, the self-assembled monolayer is grown on the perovskite layer and the perovskite layer is formed using a spin-coating method to form heterojunctions, and the perovskite layer of Huang is not grown on the self-assembled monolayer. Therefore, Huang does not disclose “wherein the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal,” as required by claim 11.
	Applicant further argues that as described in the Specification, the perovskite devices (e.g., “heterojunction perovskite device” of Huang) produced using methods disclosed in Huang (e.g., spin-coating to create heterojunctions) may have issues of non-uniform film thickness, disordered morphology, poor scalability for large-scale production, and/or “reduced stability of the resultant perovskite materials due to, for example, residual gas and/or water produced during the fabrication process,” and would not have “uniform and defect free perovskite single crystal,” as required by claim 11. See Specification, Paragraph [0002], See also, MPEP 2113 (“The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”)
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Huang discloses that the perovskite material is a single crystal ([9] and claim 17) and discloses that the perovskite material is in direct contact with the cross-linked self-assembled molecular monolayer (Figure 14). Since Huang discloses a single crystal perovskite material, the examiner has a reasonable expectation that the structure of the single-crystal perovskite material of Huang is the same or substantially the same as the structure claimed. Therefore, the claim is unpatentable even though the perovskite material of Huang was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Thus, the Huang reference is considered to be anticipatory to claim 11.
prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	In this case, applicant has not met the burden by providing evidence establishing an unobvious difference between the claimed product and the prior art product. While applicant argues that the structure produced by a spin coating method such as the method used by Huang would be different from the structure required by the claimed limitation “wherein the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal”, applicant has not presented evidence to support this assertion. General statements, such as those provided in the instant specification and in applicant’s arguments, that the structure is different are not evidence that a structural unobvious difference exists between the claimed product and the prior art product. As a result, applicant’s arguments have not been found to be persuasive and the anticipation rejection over Huang has been maintained.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726